Order, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about July 3, 2008, which, inter alia, granted petitioner mother leave to relocate to Florida with the subject child, and granted the paternal grandmother supervised visitation with the child, unanimously affirmed, without costs.
Relocation requests are evaluated with due consideration of all of the relevant facts and circumstances, and with the predominant emphasis on the outcome most likely to serve the best interests of the child. The relative rights of the custodial and noncustodial parents are significant factors that must be considered, but the rights and needs of the child must be accorded great weight (see Matter of Tropea v Tropea, 87 NY2d 727, 739-741 [1996]).
Here, as a result of the relocation, the mother and child were able to obtain a suitable apartment, as compared to living in a series of homeless shelters in New York. They are able to benefit from supportive relationships with the mother’s family members who live nearby, and the child appears happy in her new environment. Although the relocation limits the father’s contact with the child and makes visitation more difficult, the *659court found that he was a “visiting father” and had never lived with the child for any extended period of time. Given his history of domestic violence (see e.g. Matter of Melissa Marie G. v John Christopher W., 57 AD3d 314 [2008]), the mother’s stated fear of him appears to be well founded.
The paternal grandmother objects to the court’s order that she share supervised visitation with the father. However, this determination has a sound basis in the record (see Matter of David J.B. v Monique H., 52 AD3d 414 [2008]).
We have considered the remaining contentions of the father and grandmother and find them unavailing. Concur—Tom, J.P., Friedman, Nardelli, Acosta and Abdus-Salaam, JJ